Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 1 of 34

10

11

12

13

14

15

16

17

18

19

20

“ad,

22

23

24

25

 

 

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

--o00--

ANNICE EVANS, individually and
as Successor in Interest to
Decedent ANGEL RAMOS, et al.,

)
)
)
)
Plaintiffs, )
)
Vs. ) No. 2:17-CV-01619-
) TLN-AC
CITY OF VALLEJO; a municipal )
)
)
)
)
)
)

corporation; ZACK JACOBSEN,
et al.,

Defendants.

 

--o000--
VIDEOTAPED DEPOSITION OF DESHON WILSON

--o00--

Vallejo, California
Monday, September 17, 2018
1:06 p.m.

--o00--

DOUCETTE & ASSOCIATES
1219 Marin Street
Vallejo, California 94590
(707) 554-9970

REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

 

DOUCETTE & ASSOCIATES

 
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 2 of 34

10

La

12

13

14

LS

16

17

18

19

20

21

22

23

24

29

 

 

APPEARANCES

PROCEEDINGS

EXAMINATION BY:

TT
MS. KNIGH

T
FURTHER
MS. NOLD

FURTHER

EXHIBITS FOR DEFENDANTS:

No. 1 -

Plaintiff's Response to Defendant's

Special Interrogatories, Set One

REPORTER'S CERTIFICATE

-~900-=

PAGE

62

60

65

58

67

 

DOUCETTE & ASSOCIATES

 
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 3 of 34

 

1 BE IT REMEMBERED that, pursuant to Notice of

) Taking Deposition, and on Monday, September 17, 2018,

3 commencing at 1:06 p.m. thereof, at office of Vallejo

4 City Attorney, 555 Santa Clara Street, Third Floor,
5 Vallejo, California, before me, REBECCA K. DOWELL,

6 CSR No. 8043, a duly licensed Certified Shorthand

7 Reporter in the State of California, there personally

8 appeared

9 DESHON WILSON,

10 a witness called under the appropriate and applicable

11 provisions of the Codes of the State of California,

12 who, being first duly sworn, was thereupon examined
13 and testified as hereinafter set forth.

14 =-000-—

15 APPEARANCES

16 =“-o00=—

17 MELISSA C. NOLD, Attorney at Law, of LAW

18 OFFICES OF JOHN L. BURRIS, Airport Corporate Centre,

19 7677 Oakport street, Suite 1120, Oakland, California

20 94621-1939, appeared as counsel on behalf of

21 Plaintiffs.

22 KATELYN M. KNIGHT, Attorney at Law, of CITY

23 OF VALLEJO, 555 Santa Clara Street, Third Floor, Post

24 Office Box 3068, Vallejo, California 94590, appeared

25 as counsel on behalf of Defendants City of Vallejo

 

 

 

DOUCETTE & ASSOCIATES
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 4 of 34

10

a.

12

i3

14

15

16

17

18

19

20

21

22

23

24

29

 

 

and Zach Jacobsen.

STUART PETTIGREW, of Stuart Pettigrew Video
Services, 4521 Adeline Street, Emeryville, California
94608, was present to videotape the proceedings.

--o00--

PROCEEDINGS

 

THE VIDEOGRAPHER: Going on the record at
approximately 1:06 p.m., and this is the videotaped
deposition of Deshon Wilson, taken on behalf of the
defendant, and is being produced for Katelyn M.
Knight, Attorney at Law, in the matter of Annice
Evans and others versus the City of Vallejo and
others.

This case is venued in the United States
District Court for the Eastern District of
California, the case number of which is
2:17-CV-01619-TLN-AC.

This deposition is being held at the Vallejo
City Attorneys Office in Vallejo, California, on
September 17th, 2018.

The video operator is Stuart Pettigrew of
Stuart Pettigrew Video located in Emeryville
California, (510) 469-7440.

The court reporter is Becky Dowell of

Doucette & Associates, located in Vallejo,

 

 

DOUCETTE & ASSOCIATES

01:06:19

01:06:32

01:06:49

01:07:04
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 5 of 34

10

11

12

13

14

LS

16

L7

18

19

20

2i

oo

23

24

20

 

 

California.

Will counsel please state their appearances
for the record.

MS. KNIGHT: Katelyn M. Knight for the CLEYy
and Officer Jacobsen.

MS. NOLD: Melissa Nold, from the Law Offices
of John Burris for the plaintiffs.

THE VIDEOGRAPHER: Thank you.

<

The court reporter may begin the deposition.
(Thereupon DESHON WILSON was duly and
regularly sworn by the court reporter.)

THE WITNESS: TI do.

 

EXAMINATION
BY MS. KNIGHT:
OQ. Could you please state your name for the
record?
A. Deshon Wilson.
Q. Have you ever had your deposition taken
before?
A. No, ma'am.
0. So I'm just going to go over a few things,

your attorney probably already covered some of them,
but just to make sure.
The oath that you just took is the same oath

that you would take in a court of law to tell the

 

 

DOUCETTE & ASSOCIATES

01:07:12

01:07:28

01:07:34

01:07:43
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19

10

11

LZ

Ls

14

15

16

1]

18

Lo

20

21

22

23

24

25

Page 6 of 34

 

 

A. You said of this year?

Q. Yeah, of 2018.

A. No.

O. Oh. 2017?

A. Yes. 2017.

Q. But it would have been around January or

February, correct?

A. Correct.
Q. Do you remember what you did the day before
the incident?

A. I'm not sure.

0. Well, first of all, about what time of day

A. Late. It was late, late at night.

0. After midnight?

A. Yeah.

OQ. Do you remember anything you did during the

daytime right before the incident?

A. No, I'm not sure.

Q. Do you remember about what time you woke up?
A. I'm not sure. [I --

Q. At some point that evening was there a party

or a gathering?
A. No. It was just the same people who stayed

in the house, it was just us.

 

 

ee

DOUCETTE & ASSOCIATES

01:18:08

01:18:28

01:18:46

01:19:01

01:19:27
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 7 of 34

10

LL

12

LS

14

iS

16

Lf

18

Lo

20

21

22

23

24

25

 

 

Q. Just the family and close friends hanging
out?

A. Like I said, it was just the same people
that -- the normal people that Stayed in the house,

it was just us there.

O. Now, when you say, "the house," what's the
address you're referring to?

A. I don't know the exact address, but t's in
Vallejo, California.

QO. And when you Say it was just the people who
were normally in the house, who was there?

A. That I remember, Phillip, Alicia, Dante,

Angel, Dante's girlfriend, and me and Darcel.

Q. What's Dante's girlfriend's name?

A. I can't remember off the top of my head.
0. Leann?

A. I believe so.

0. And then when you say Darcel, you mean Darcel
Lewis?

A. Yes, ma'am.

O. How is he related to anyone in the house?
A. That's actually me and Phillip's cousin.
OQ. Were Alicia's kids also in the house?

A. Yes, ma'am.

Q. How many?

 

 

16
DOUCETTE & ASSOCIATES

01:19:41

01:19:49

01:20:23

01:20:36

01220:54
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 8 of 34

10

om

12

L3

14

15

LG

17

18

19

20

21

Zen

Zo

24

25

 

 

A. Three. Three.

OQ. Okay. So it wasn't a party, but everyone was
hanging out. Was there alcohol present?

A. Yes, ma'am.

0. Did anyone buy the alcohol that day, or was

it alcohol that was already in the house?

A.

0.

A.
Q.
another,
A.

O.

I -- I couldn't remember.

ume any aicohol that day?

How much would you say?

About one or two shots, a few shots.

One or two?

Shots.

Sorry. Can you spell that?

Shots.

Oh. Shots?

Yeah.

I'm sorry. Just having trouble hearing.
One or two shots of what, if you remember?
I don't remember.

And would you have had those one right after
or kind of spread out?

Kind of spread it out.

Was anyone else drinking that night?

Yes.

 

 

LY
DOUCETTE & ASSOCIATES

Ois2i211

01:21:29

01:21:38

01:21:46

01:22:03
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 9 of 34

10

11

LZ

13

14

L5

16

17

18

19

20

21

22

23

24

25

 

 

A. Yes.

QO. Before 10:00 p.m.?

A. Probably a little bit after 10:00 p.m.

Q. And this is Annice Rvans'! house, correct?
Bus Yes.

O's Where was she at the time of the gathering?
A. I believe work.

QO. Did anyone take any drugs that night, that

you know of?

A. Not that I'm aware of.

Q. And at some point a fight broke out, correct?
A. Yes.

O's Do you know what started the fight?

A. I'm not sure. Like I said before, me and

Darcel were playing a video game.
0. At the time the fight broke out were you and

Darcel both playing video games?

As L168.

0. Where within the house was the video game
console you were playing located?

A. Living room.

Q. And where did the fight break out?

A. I believe on the patio.

O.» And how did you become aware of the fight

broke out?

 

 

22
DOUCETTE & ASSOCIATES

01:27:37

01:27:58

01:28:14
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 10 of 34

10

iT

12

3

14

15

16

Li

18

19

20

Zk

22

23

24

20

 

 

A. Phillip called me, called my name.
0. Did he say anything else?

A. No.

O's Did he say, "Come help"?

A. He just called my name. I mean I

automatically assumed that he needed my assistance,
so I kinda ran over there to see what was going on.
Os About how long was it between when the fight
Started to when Phillip called your name?

A. I'm not sure.

QO. Give me your best estimate. Was it less than
a minute, less than 30 seconds?

A. Honestly, I was probably -- there was music
going on in the background, and I was on the game, so
I was unaware that there was a fight going on till
Phillip called my name.

Q. So at the time that Phillip called your name

you really had no idea there was a fight going on,

wouldn't have known what it was about, correct?
A. Yes.

oF Did you later learn what it was about?
A. Yves.

O. What was it about?

As It was basically a argument. It wasn't

actually a fight at first.

 

 

20
DOUCETTE & ASSOCIATES

01:28:41

01:29:00

01°29317

01:29:34

01229243
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 11 of 34

10

11

12

13

14

15

16

7

18

L9

20

21

22

23

24

Zo

 

 

QO. Argumentative over what?

A. I'm not sure, but it was between him and his
fiancee.

Q. Between Phillip and Alicia?

A. Yes.

Q. Who told you that it was an argument between

those two?

A, When I actually -- when I actually got there
I saw that they were arguing, kind of going back and
forth with each other.

O's When you got up to go and assist with the
argument did Darcel get up with you, or did he stay?
A. Yes, he came.

QO: Okay. So you said you believe they were out
on the balcony, correct?

A. Yes.

Q. SO you got up from the living room and walked

out to the balcony. What did you see?

A. Phillip, Alicia, and Dante were outside.
0. And where were the three of them Standing?
A. Dante was inside the house, Phillip was --

Phillip and Alicia were on the patio at the time.
©. And what was Dante doing?
A. Him and Phillip were exchanging a few words,

and Alicia was sort of in between.

 

 

 

24
DOUCETTE & ASSOCIATES

01:29:55

01:30:12

01:30:29

01:30:43

01:31:23
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 12 of 34

10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

QO. Is there a door in between the patio and
where Dante was Standing inside?

A. Yes.

Os Where inside the house was he standing, which

room I mean?

A. Dante?

Q. Yeah.

A. He was kind of like literally in between the
door, like he was Standing like right -- he was

Standing like in the door, so it was like, if you get
what I'm Saying, I don't know how to really explain
it, but like he was standing in the doorway, so he

was standing there,

Q. Like underneath the door frame?

A. Yes.

Q. And what room was behind him; is that the
kitchen?

A. Yes.

Q So the door was open, correct?

A Yes

Q Did you hear anything that Phillip and Dante

were saying to each other?

A. Not that I can remember.
oF Did they seem angry?
A. Yeah.

 

 

25
DOUCETTE & ASSOCIATES

01:31:44

01331258

01332210

OLs32217

01:32:37
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 13 of 34

10

11

12

i3

14

15

16

17

18

19

20

21

Ae.

23

24

25

 

 

Q. Did they seem like they were about to fight?
A. Yeah, I would Say so.
QO. Was Alicia actually touching either of them

to try to keep them apart, or was she just standing

in between?

A. Yes, she was -- she was kind of grabbing
Phillip.

Q. Was she facing toward Phillip or --

A. Yeah.

O. Yes. Okay.

Was she pushing on him at all?
A. I'm not sure.
QO. Did it look like she was the only thing
keeping him from going after Dante?

MS. NOLD: Objection; calls for speculation.

BY MS. KNIGHT:

O» Just what it seems like to you.

A. Um, I'm not -- I'm not quite sure.

0. Okay. Were Dante and Phillip yelling at each
other?

A. Yes.

Q. At that point could you tell what the

argument was about?
A. I'm not sure.

QO. Okay. When you saw the three of them there

 

 

26
DOUCETTE & ASSOCIATES

OL232252

01:33:02

01233217

01:33:34

01:33:53
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 14 of 34

LQ

id

12

13

14

15

16

LY?

18

19

20

 

 

on the balcony with Dante under the door frame where
were you standing?

A. I was actually like in between the kitchen
and the -- and the living room, so I was like in

between the door.

O. So were you standing behind Dante then?
A Yeah

Q What happened next?

A. I'm not -- I'm not quite sure.

©. Did you punch Dante at some point?

A. Yes.

Q. Do you remember why?

A. Um, because to me it looked like he was

coming to attack me, basically.

Os So at some point did Dante turn around and
face you then?

As Yeah. I actually went outside to try to see

what was going on with Phillip and Alicia.

0. Did you have to push past Dante to get
outside?
A. I basically said, "Move," or I don't -- I

don't believe I pushed past him.
Q. The doorway between the kitchen and the
balcony, is that like a normal size door?

A. Yeah.

 

 

Ze

DOUCETTE & ASSOCIATES

01534216

01:34:55

01:35716

01:35237

01235750
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 15 of 34

10

A.

Le

13

14

LS

16

Oe

18

ig

20

 

 

A. I'm not sure.

Q. Was it just one punch?

A. Yes.

Q. And how did Dante react to that?

A. Um, I'm not quite sure. I believe he called
Angel.

Q. Did the punch knock him off balance at all?
Av I'm not sure.

Q. And I know this was a while ago, just what
you remember. So you think you heard him call Angel,

or you're thinking he did because Angel showed up?

A. It was either Dante or Dante's girlfriend

0. And why do you Say it was one of them? is
that just because they were the only people who would
have been available to do that?

A. They were the only ones there, so I'm pretty
Sure, because at the time Angel was ina room, he was
laying down.

0. And Phillip and Alicia were behind you on the
balcony, correct?

A. Yeah.

on So one of them called Angel. Did Dante do
anything else that you saw before Angel got there?

A. No, not before Angel got there.

 

 

30
DOUCETTE & ASSOCIATES

01:38:34

01:39:00

01239222

01:39:38

01:39:51
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 16 of 34

Oo

10

Li

LZ

13

14

i5

16

17

18

19

20

23

24

25

 

 

Angel that I was -- I hit him when he first came out,
So that's when I was like, okay, I thought Angel was
going to try to retaliate and hit me back, and then

he told me he wasn't trying to fight.

Q. What did Angel do after that?
A. That's when he grabbed me and told me like
what was going on. Basically he was trying to calm

me down.
Q. And what did he do after that?
A. I believe he -- if I'm not mistaken, he went
back to the room.

And at that time me and Phillip were getting

ready to go down the Stairs, and that's when Alicia

kind of stopped him from going down the stairs, and

that's -- that's basically it.

0. Did Dante have a knife in his hand at some
point?

A. At some point, yes.

0. Can you tell me when that was in this whole
sequence of events?

A. I believe that's when -- after -- after me

and Phillip were getting ready to leave, I believe
the door had shut from when I closed the door, and I
guess Dante was still talking and mad about the

Situation, and I believe that's when he pulled out

 

 

34
DOUCETTE & ASSOCIATES

01:45:01

01:45:10

01:45:48

01:46:05

01246224
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 17 of 34

10

LL

12

13

14

15

L6

Ly

18

19

20

 

 

 

the knife, but at that time the door was shut.
Q. Was the door shut after Angel came out and

hugged you?

A. Yes.
Q. So Angel went back to the room, you said
Dante still seemed to be upset. What was it about

him that made you think he was still upset? Was he

yelling, angry?

A. Yelling, name calling.

Q. Okay. Do you know who shut the door?

A. No.

0. At the time the door was shut where was
Alicia?

A. Actually, she was trying to stop Phillip from

going down the stairs, from leaving, kinda.
Q. Do you know what Prompted you and Phillip to

leave? Was there a discussion, like let's get outa

here?

A. I mean like, yeah. The whole Situation

was -- we thought the whole Situation was over with.
QO. Did you and he Say something to each other

about it?

A. He told me: Let's go.
Q. And you said Alicia was trying to stop him?
A. Yes,

 

 

35
DOUCETTE & ASSOCIATES

01:46:48

01:47:05

01:47:19

01:47:38

01:47:52
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 18 of 34

©

10

11

LZ

13

14

15

16

i]

18

19

20

21.

23

24

20

 

 

QO. Was she saying anything to him to try to
stop?

A. I'm not quite sure.

0. Did it seem like she was trying to continue

their argument? Was she still sort of yelling at

him?

A. There was some sort of communication going
on, but I'm not quite sure what was -- what was said.
0. So at the time that the door closed do you

know where Leann was?

A. Um, I guess in the house with Dante trying to

settle him down or something. I'm not quite sure.
Like I said, my back was turned against the

door, so I couldn't quite see what was going until I

actually turned around.

0. At the time that Dante had the knife in his

hand was there anyone else in -- oh, I'm sorry.

Where was he located? Was he in the kitchen?

As Yes.

Q. Was there anyone else in the kitchen with him

that you could see?

A. Leann.

0. Was Angel there also?

A. No. I believe Angel was in the room.

Q. Did Angel come into the kitchen with Dante at

 

 

36
DOUCETTE & ASSOCIATES

01:48:02

01:48:21

01:48:40

01:48:53

01:49:01
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 19 of 34

©oO

10

11

12

13

14

15

16

17

18

19

20

 

 

some point after that?
A. Yes.
0. About how much time was it between when you

Saw Dante with the knife and when Angel came into the

kitchen?
A. I'm not quite sure.
Q. But you did see him come into the kitchen

while you were still on the balcony, correct?

A. Yes.

Q. Okay. When Alicia was trying to block
Phillip from leaving did she stand in front of the

stairs or Physically bar him, or was she just still

A. I believe -- I believe she -- trying to
basically -- physically touching him trying to get
him -- stop him from leaving.

0. Did you see what Dante did with the knife?
A. To me it looked like he was gonna -- tapping

it against the glass.

O. Ina threatening manner, or --
A. I'm not quite sure if it was threatening or
not, but -- I mean he had access to the door if he

wanted to open it or not, so I'm not quite sure if it
was threatening or not.

QO. Was he saying anything that you could hear at

 

 

Sf
DOUCETTE & ASSOCIATES

01:49:15

01:49:26

01:49:44

01:50:05

01:50:22
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 20 of 34

10

Li

12

13

14

15

L6

17

18

19

20

21.

22

23

24

25

 

 

that point?

A. No.

O's Did it look like he was saying something,
even if you couldn't hear him?

A. Yeah.

Q. And what was Leann doing to try to calm him

down? Was she putting her hands on him at all or

just --

A. I believe so. I'm not quite sure.

Ov I'm sorry, was it your testimony that you
didn't see -- I'm sorry. Strike that.

So Dante was tapping on the window with

the knife; did you see what he did with it after

that?
A. No.
Q. At the point when he was tapping on the

window with the knife what were you doing?
A. Um, I'm pretty sure I was standing by == T
was standing by the window. I'm not quite sure what

I said, but there was communication between me and

him.

Q. Between you and Dante?
A. Yeah.

Q. Were you yelling at him?
A. Yeah.

 

 

DOUCETTE & ASSOCIATES

38

01:50:30

01:50:44

01351203

O1LeSi322

O1L151532
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 21 of 34

10

11

12

13

14

LS

16

L’7

18

19

20

23

24

29

 

 

O. Okay. What were you saying to him, if you
remember?

A. I'm not quite sure.

Q. What was the gist?

A. (Shakes head.)

Q. Not sure?

A. I'm not sure.

O. What happened next?

A. I just got mad at him, and I punched -- [|

punched the window.

OQ. Did you break the glass?

A. Yes.

Q. At that point was the door locked?

A. I'm not quite sure if it was locked or not.
Q. So Dante's Sitting there tapping on the glass

with the knife, and then you came over and punched

through the glass, correct?

A. Yes.

Q. Okay. What did Dante do with the knife after
that?

A. I'm not sure what he Gid with it.

Q. Okay. What did you do after you punched

through the glass?
A. I kinda waited there to see what would

happen.

 

 

39
DOUCETTE & ASSOCIATES

01:51:40

01:52:07

01:52:24

01352237

01252253
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 22 of 34

10

11

12

13

14

15

16

i,

18

19

20

21

22

Z23

24

25

 

 

Q. Were you still yelling at Dante at that
point ?

A. Yes.

0. And where was Angel at that point?

A. I believe he came back outside, or came back

to the door.
Q. Did he get between you and Dante?
A. There wasn't really any in between thing.
And, like I Said, the door was still closed at the
time.
on So at the time that you punched through the
glass did Dante back up at all?
A. I'm pretty sure he did.

MS. NOLD: Only what you saw though, only
what you saw.

THE WITNESS: I'm not --
BY MS. KNIGHT:
Q. How close was he Standing to the door when he
was tapping on the Glass with the knife?
A. Pretty close.
0. When you punched through the glass did your
hand go all the way through, or did it kind of stop
when the glass cracked?
A. I'm not sure if it went all the Way.

0. Okay.

 

 

40
DOUCETTE & ASSOCIATES

01:53:07

01:53:26

01:53:38

01:53:48

01:54:06
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 23 of 34

co

10

11

12

_
(a

15

16

17

18

19

20

Z1

22

23

24

25

 

 

A. I don't believe it went all the way through.
0. Did you see Angel go around Dante at some
point to get to the door?

A. I'm not quite sure.

Q. Did you see Angel with a knife in his hand at
any point before he came through the door?

A. No, ma'am.

0. Were you able to clearly see Angel's hands at

all times?

A. Yes, ma'am.

Q. Where was Leann standing at that point?
A. Between Angel and Dante.

Q. And was Dante closest to the door, or was

Angel closest to the door?

A. I'm not quite sure.

Q. Okay. But Leann was standing between them,
correct?

A. Yes.

QO. Was she saying anything to either of them?
A. I'm not sure.

Q. Did it seem to you that she was trying to

deescalate the situation?
A. Yes.
QO. Okay. Did you hear any drawers opening while

they were in the kitchen?

 

 

41
DOUCETTE & ASSOCIATES

01:54:16

01:54:31

01:54:48

01:55:00

01:55:17
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 24 of 34

oO

10

15

16

L/

18

19

20

ZA.

22

23

24

25

 

 

A. No, ma'am.

Q. Do you know where Darcel was at the point you
broke the window?

A. I'm not sure.

0. After the window was broken when do you next
remember seeing Darcel, if you did see him again?

A. I believe after I had got Tased.

O. Okay. So you're not sure where he was
Standing during the incident up to that point?

A. No.

O. Okay. Okay. So after you broke the window
what did you do next?

A. Like I said, I was just standing there

waiting for something to happen, basically, and then

the next thing you know I was Tased.

O. At the time you were Tased was the door still
closed?

A. I'm not quite sure.

QO. At the time you were Tased were you still

Standing up next to the door, or had you moved back

to a different part of the balcony?

A. I believe I was close to the door.

Q. Where was Angel at the time you got Tased?

A. Inside the house.

Q. But you're not sure whether the door was open

 

 

42
DOUCETTE & ASSOCIATES

01:55:29

01:56:01

01:56:27

01:56:44

01:57:00
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 25 of 34

a

10

LS

16

LY

18

19

20

al

Zo

23

24

25

 

 

 

or closed, correct?
A. Yes, ma'am.
Q. And when you Say you were standing by waiting

to see what would happen, were you still pretty

angry?
A. Yes.
O. Would you Say you were pretty pumped up with

adrenaline at that point?

A. Yes.

Q. And still yelling at Dante?

A. Yes, ma'am.

QO. Okay. Were you yelling at anyone other than
Dante?

A. No.

Q. Okay. At the time that you got hit with the

Taser barb where did the barb connect on you?

A. On this side, I believe (indicating).

Q. On your right side?

A. Yes, ma'am.

Q. On your leg? On your waist?

A. No. My rib area.

O. Your rib?

A. Yeah.

Q. Do you know where it came from?

A. I'm not quite sure. I believe it came from

 

 

 

43
DOUCETTE & ASSOCIATES

01257716

O1:57224

01:57:32

01:57:56

01:56:05
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 26 of 34

©

LO

15

16

17

18

19

20

21

oe

23

24

29

 

 

the right side, if not the lower deck.

QO. At some point did you become aware that
police had shown up?

A. I was unaware that police were there.

Q. Okay. But at some point you became aware

there were police there, correct?

A. I got Tased, so I'm pretty sure.

O. That that's when they were there?

A. Yeahs

0. Did you hear any commands from the officers?
A. No, ma'am.

QO. I should clarify. Did you hear any commands

foe Aanra ~_

from the officers prior to the point you got Tased?

 

 

A. No, ma'am.

Q. Just prior to the point you got Tased were

Alicia and Phillip still arguing?

A. I believe so.

Q. And was the music still going?

A. I believe so. I'm not quite sure.

QO. Do you remember Alicia calling for help at

any point?

A. Um, I -- she might have. Yes, I believe so.

0%. Was that before you got Tased?

A. I'm not sure.

Q. So at the point when the Taser barb connected
44

DOUCETTE & ASSOCIATES

01:58:24

01:58:33

01:58:45

01:58:59

01:59:24
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 27 of 34

10

dA

12

13

14

15

16

14

18

19

20

22

23

24

25

 

 

was it just one Taser barb, or two?

Ae It was one.

Q. And what did that feel like?

A. I was shocked. That was actually my first
time ever being Tased. I kind of just immediately

fell to the ground.

O. Did your muscles go rigid? Could you
describe the sensation for me?

A. I could still move. Like I was able to move.
It just kind of shocked me. It came out of nowhere.
0. And I'm not going to get too much into your

injuries because you're dismissing your claim, but
can you tell me just whether there was any sort of
Physical indicia that you had been Tased after,
whether you had a bruise or a puncture wound or
something like that?

A. It was just a regular Tase mark from the one

that connected.

QO. Was it bruised, if you remember?

A. It wasn't too bruised.

oF Do you know where the other Taser barb went?
A. No, ma'am.

O. So you said you fell down, correct?

A. 16s,

0. Okay. And how did your body fall when you

 

 

45
DOUCETTE & ASSOCIATES

01:59:51

02:00:07

02:00:27

02:00:41

02:00:57
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 28 of 34

LS

16

Li

18

Lo

20

21

22

23

24

25

 

 

 

fell? Did you fall down on your back?
A. I fell down on my side first, and then I

rolled over to my back side.

Q. On your right side or your left side?
A. I rolled over to my right side.
Q. Sorry. You fell on your right and then you

rolled over to your back, or you fell on your
left and --

A. I got hit by the Taser on my right side, so

fell to my left Side, and I rolled over to my right.

0. Got it.
Did you hit your head at all?
A. No.
QO. At the time that you fell down where was

Alicia standing?

A. I'm not quite sure where she was at.

Q. Was she up on the balcony?

A. I believe so.

Q And how about Phillip?

A. I believe they both were.

0. But you don't remember precisely where they
were?

A. Yeah.

O. And at the time you fell do you know where

Angel was?

i

 

 

DOUCETTE & ASSOCIATES

46

02:01:14

02: 01230

02:01:49

02:01:59

02302214
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 29 of 34

15

16

L/

18

19

20

21

22

23

24

£0

 

 

A. At the time I fell it was kinda -- I believe

Angel and Dante kinda rushed out and --

QO. Who was in front?

A. I'm not sure.

Q. And what did Angel do next?

A. He got on top of me and started basically
punching me. It was kind of a fight between me and
him.

oF Do you remember whether he Was punching you

with his right fist or left fist?
A. It was both.
U. Both?

And were you hitting back?

A. Yes,

Q. Okay. Were you able to connect?

A. No.

oF Where were you trying to hit him?

A. I'm not sure. I believe it was his face.
Q. Okay. And where was Dante at that time, if

you know?

A. T'm not sure.

Q. Did you see anyone else up on the balcony or
in the kitchen at that time?

A. No, ma'am. I was on the ground, so wasn't

able to see anybody but --

 

 

47
DOUCETTE & ASSOCIATES

02:02:35

02:03:03

02:03:12

02:03:31

02:03:43
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 30 of 34

oO

10

15

16

17

18

19

20

21

22

23

24

25

 

 

O« Was Angel saying anything to you as you were
fighting?

A. No.

0. Were you saying anything to him?

A. No, ma'am.

Q. And what happened next?

A. I kinda heard the shot, but I didn't at the

same time; it was kind of a muffled.

And Angel just kinda fell on top of me, and
then I didn't -- at the time I didn't know what was
going on. TI pushed him because I didn't know what
was going on.

Next thing you know, I see flashlights and
police kind of rushed up there.

O. At the time that Angel was on top of you did
he have a knife in his hand?

A. No, ma'am.

Q. Did you see him with a knife in his hands at
any point that night?

A. No, ma'am.

O. Do you remember giving a statement to police
after you were taken down to the station?

A. Yes, ma'am.

Q. Do you remember Saying that you were worried

Angel was going to cut you?

 

 

48
DOUCETTE & ASSOCIATES

02:03:53

02:04:13

02:04:32

02:04:46

02:04:55
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 31 of 34

co

10

11

LZ

|
QO

15

16

17

18

19

20

21

AZ

23

24

25

 

 

A. No, ma'am.
Q. Okay. So you kind of pushed him off of you,
you weren't really sure what was going on, you did
notice police at that point. What were -- what was
Alicia doing at that point?
A. I could hear her screaming. I'm not quite
sure what she was doing.

But I believe they Tased all three of us that

was on the balcony; me, Phillip, and Alicia.

Q. SO you were Tased a second time?

A No

Q Oh Okay

A. I'm just saying that --

O. You were each Tased once that night, correct?
A. Yeah.

Q. Okay. So Alicia was screaming; do you

remember what she was saying?

A. No, ma'am.
OC. How about Phillip, what was he doing?
A. I believe Phillip was the closest one next to

me at the time, and I'm not quite sure what he was

doing, but he was on the floor also.

 

 

Ow Do you remember how he ended up on the floor?

A. No, ma'am.

Q. Was he on the floor at the time that you and
49

DOUCETTE & ASSOCIATES

02:05:17

02:05:41

02205:52

02:06:09

02:06:26
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 32 of 34

co

10

15

16

Ly

18

L9

20

21

23

24

25

 

 

 

Q. Was that before or after she put her hands
up?

A. I'm not quite sure.

Q. You said Phillip got Tased as well?

A. Yes, I believe so. I believe all of us got

Tased at one point.
0. Can you tell me what happened leading up to
that, how it was that he got Tased? You said he was

on the ground with you, correct?

A. Yes.
0. So what happened next?
Aus I'm not quite sure what happened next. Like

Io said, after I had got Tased and I fell to the
ground, that's when Angel and Dante ran out. And

Angel was on top of me; the next thing you know, he

just stopped.

0. And that Probably happened fairly quickly,
right?

A. Yeah.

O; About how long do you think it was between

when Angel ran out and when you heard the shots?

A. I'm not -- I'm not sure.

Q. Would it have been seconds?

A. Yeah.

O. Okay. So there were orders to hold still and

 

 

OL
DOUCETTE & ASSOCIATES

02:08:24

02:08:38

02:08:52

02:09:05

02:09:14
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 33 of 34

oD

10

15

16

ay

18

19

20

a

22

23

24

25

 

 

 

put your hands in the air, did you do that?

A.
Q.
A.
Q.

A.

Yes, ma'am.

And then were you put in handcuffs?
I believe so.

Okay. What happened next?

They just escorted us down, put us in the

police car.

Q.
cleared?

A.

Q.

And did they take you to Kaiser to be

Yes, ma'am.

Other than the Taser entry, did you have any

other medical issues, any injuries?

Lie

Q.

Q.
Station,

A.

Two stitches.
Where did you get the stitches?
My left arm.

Do you know what caused the cuts on your left

Me hitting the glass.

What are you --

I'm sorry. Any other injuries?

No, ma'am.

And then you were taken to the police
correct?

Yes, ma'am.

 

 

Die
DOUCETTE & ASSOCIATES

02:09:48

02:10:05

02:10:23

02:10:41

02:10:55
Case 2:17-cv-01619-TLN-AC Document 43-3 Filed 05/16/19 Page 34 of 34

 

i STATE OF CALIFORNIA )

) ss:
2 COUNTY OF SOLANO )
3
4 I, REBECCA K. DOWELL, a duly licensed

6 hereby certify that the witness in the foregoing
7 deposition, named

8 DESHON WILSON,

5 was duly sworn to testify to the truth, the whole

10 truth and nothing but the truth in the within-

5 Certified Shorthand Reporter, State of California,

11 entitled cause; that said deposition was taken at the

12 time and place therein named; that the testimony of

13 said witness was reported by me, and was thereafter

14 transcribed under my direction by computer-aided
15 transcription; that the foregoing is a full,

16 complete, and true record of said testimony.

17 I further certify that I am not related to

18 any party or counsel or attorney for any of the

19 parties to said deposition, nor in any way interested

20 in the outcome of the cause named in said caption.

21 I have hereunto set my hand this 25th day of
22 September, 2018.
23

 
   

DOWELL, RPR
25 CSR License No. 8043

 

 
 

 

DOUCETTE & ASSOCIATES

67

 

 
